Case 0:20-cv-60007-RS Document 6 Entered on FLSD Docket 01/13/2020 Page 1 of 1

RETURN OF SERVICE

UNITED STATES DISTRICT COURT
SOUTHERN District of Florida

Case Number: 20-CV-60007-RS

Plaintiff:
vs.
OJF202

00001

 

mu

Defendant:
MAGNUM 152, INC. D/B/A US PAWN ET AL

For:

Ronald E. Stern

THE ADVOCACY LAW FIRM, P.A.
1250 East Hallandale Beach Blvd
Suite 503

Hallandale Beach, FL 33009

Received by OJF SERVICES, INC. on the 3rd day of January, 2020 at 12:03 pm to be served on HOLLYWOOD COIN
LAUNDRY & CLEANERS, INC. C/O JOHN O'BRIEN REGISTERED AGENT, 4500 GRIFFIN ROAD, HOLLYWOOD, FL
33314.

|, ANDREW KARP, do hereby affirm that on the 9th day of January, 2020 at 10:35 am, I:

CORPORATE SERVED: by delivering a true copy of the SUMMONS AND COMPLAINT with the date and hour of service
endorsed thereon by me, to: SANDRA ACOSTA EMPLOYEE OF JOHN O'BRIEN at the address of: 4500 GRIFFIN ROAD,
HOLLYWOOD, FL 33314 as registered agent for HOLLYWOOD COIN LAUNDRY & CLEANERS, INC. C/O JOHN O'BRIEN
REGISTERED AGENT, and informed said person of the contents therein, in compliance with state statutes 48.081.

| CERTIFY THAT | AM OVER THE AGE OF 18, HAVE NO INTEREST IN THE ABOVE ACTION, AND THAT | AM A SPECIAL
PROCESS SERVER APPOINTED BY THE SHERIFF, INGOOD STANDING, IN THE JUDICIAL CIRCUIT IN WHICH
PROCESS WAS SERVED. "UNDER PENALTY OF PERJURY, | DECLARE THAT | HAVE READ THE FOREGOING
(DOCUMENT) AND THAT THE FACTS STATED IN IT ARE TRUE, 92.525.

 

ANDREW KARP f
SPS #260

OJF SERVICES, INC.
13727 S.W. 152nd Street
P.M.B. 354

Miami, FL 33177

(786) 293-5750

Our Job Serial Number: OJF-2020000124

Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1g
